January 19, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            JANIS KAY GILLEY, Appellant

NO. 14-11-00473-CV                        V.

                           RICHARD A. GILLEY, Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, Richard A. Gilley,
signed April 15, 2011, was heard on the transcript of the record. The parties have agreed
to reverse the property division and remand to the trial court in accordance with a
settlement agreement. We therefore order that the portions of the judgment that divide
the parties' property are REVERSED and ordered severed and REMANDED for
proceedings in accordance with this court's opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order each party to pay its own costs incurred in this appeal. We further order
this decision certified below for observance.

       We further order mandate issue immediately.